In the

    United States Court of Appeals
                For the Seventh Circuit
No. 12-2990

UNITED STATES OF AMERICA,
                                                  Plaintiff-Appellee,

                                 v.


CARLOS BELTRAN,
                                               Defendant-Appellant.

        Appeal from the United States District Court for the
          Northern District of Illinois, Eastern Division.
           No. 08 CR 388 — Joan B. Gottschall, Judge.


       ARGUED MAY 22, 2013 — DECIDED MAY 15, 2014


   Before FLAUM, ROVNER, and SYKES, Circuit Judges.

    ROVNER, Circuit Judge. A jury convicted Carlos Beltran of
both possessing and conspiring to possess, with the intent to
distribute, 500 grams or more of cocaine and one kilogram or
more of heroin. See 26 U.S.C. §§ 841(a)(1), 846. The district
court ordered him to serve a term of 168 months in prison.
Beltran appeals, contending that the district court erred in
denying his motion to suppress the evidence—including large
2                                                 No. 12-2990

quantities of cocaine and heroin, and various items associated
with narcotics trafficking—seized from his residence on the
day of his arrest. We affirm.
                               I.
    Our summary of the facts is based largely on the district
court’s findings below. We have, in a few instances, supple-
mented those findings with additional relevant details dis-
closed by the testimony presented at the suppression hearing.
    Beltran owed a two-flat residence in Berwyn, Illinois. At
approximately 2:30 p.m. on May 13, 2008, seven members of a
federal Drug Enforcement Administration (“DEA”) task force,
comprised of both federal agents and local police officers,
arrived at Beltran’s residence to interview him. There was no
response when they rang the doorbells for the first- and
second-floor apartments and knocked at the front door, but
five minutes later, task force officer Sam Ayyad spotted
someone in a second-floor window and asked him to come
down to the front entry. Beltran’s co-defendant, Jesus Ivan
Vazquez-Ramirez complied with Ayyad’s request and came
down to the front porch of the building.
   Vazquez-Ramirez, who was conversing in Spanish with
someone on his cell phone when he emerged from the build-
ing, informed the task force members that he did not speak
English very well but that he had the owner of the building on
the phone; he then handed the phone to DEA special agent
Donald Wood. Beltran identified himself to Wood, and Wood
explained that he and the other officers were at his residence
and wished to speak with him. Beltran indicated that he was at
work and that it would take him at least an hour to get home.
No. 12-2990                                                     3

In response to Wood’s inquiries, Beltran denied that there was
any illegal contraband in the residence, agreed to let the
officers conduct a search of the premises, but asked that they
wait for his arrival before doing so. Beltran also advised the
officers that he lived in the first floor of the building and that
Vazquez-Ramirez lived in the second-floor apartment. Wood
asked Beltran to inquire of Vazquez-Ramirez whether he
would consent to a search of the upstairs apartment and
handed the phone back to Vazquez-Ramirez. After a short
conversation in Spanish between the two men, Wood re-took
the phone and learned from Beltran that Vazquez-Ramirez
would also agree to a search but that he too requested that the
officers postpone their search until Beltran arrived. Wood
agreed, ended the call, and returned Vazquez-Ramirez’s phone
to him. Vazquez-Ramirez remained on the front porch with
several of the officers while they awaited Beltran’s arrival.
During the wait, Vazquez-Ramirez placed or received a
number of calls (speaking in Spanish). He was sweating and
appeared nervous to the officers.
    About 15 minutes after Wood finished the call with Beltran,
one of the officers, looking from the edge of the front porch
toward the back yard, saw someone that he believed to be
Beltran walk into the back yard from the alley, talking on his
cell phone. (The officers had seen a picture of Beltran.) When
that information was conveyed to the other officers, officer
Mark Porlier moved toward the rear of the residence to a point
where he could see over the back fence. Porlier could see that
the back door to the building was closed and that there was no
one in the back yard. He remained there. Meanwhile, agents
Wood and Ayyad heard footsteps coming from the second
4                                                   No. 12-2990

floor apartment and/or the stairway connecting the first and
second floors; they also heard the door to the upstairs apart-
ment being slammed shut. Vazquez-Ramirez, of course, was
still in front of the building with the agents, and he had
previously advised Wood that no one else was present in the
building. Over the next 20 or so minutes, Vazquez-Ramirez
remained on the front porch with the agents.
    During this period, officer Mike Bedalow, who had posted
himself in the alley behind the building immediately after
Beltran’s arrival, noticed a set of trash cans in the alley, just
outside of the fence surrounding the back yard; the cans had
the street number of Beltran’s building stenciled on them.
Bedalow decided to look inside the cans. He discovered
packaging materials which, based on his training and experi-
ence, looked like they had been used to wrap one or more
kilogram-sized “bricks” of narcotics. The materials were
comprised of multiple layers of green plastic wrapping
(variously described by the witnesses as resembling cellophane
or Saran® wrap), packing tape, and dryer sheets (used to mask
the odor of narcotics from police and drug-sniffing dogs). The
discarded materials retained the brick shape of their previous
contents.
    Approximately 20 to 25 minutes after Porlier posted himself
at the back of the residence, he saw Beltran emerge through the
back door of the building with one of his hands inside of his
shirt. Although Porlier called out to Beltran, directing him to
place both of his hands where he could see them, Beltran did
not immediately comply. Porlier walked over to Beltran and
frisked him. Porlier felt something in Beltran’s front pocket and
asked him if it was cash; Beltran told him it that it was, and
No. 12-2990                                                    5

Porlier was able to look into the pocket and confirm that it was
a substantial roll of money. According to Porlier, Beltran was
“sweating, seemed very nervous, and was shaking.” R. 270 at
121.
    When Wood was advised that Beltran had just emerged
from the residence, he handcuffed Vazquez-Ramirez, left him
on the front porch with Ayyad, and walked to the rear of the
residence to speak with Beltran. He found Beltran to be visibly
nervous and soaked in sweat, as if he had just been engaged in
vigorous physical activity. Officer James Healy, who had
accompanied Wood to the back yard, described Beltran as “all
sweaty and he seemed out of breath and excited.” R. 259 at 41.
    Agent Wood asked Beltran what he was doing, and Beltran
said that he had just arrived from work and was coming to talk
to the agents. Wood believed that this was a lie, and that
Beltran in fact had arrived some 20-plus minutes earlier.
Beltran denied having just been inside of the building and
insisted that he had just arrived in his car. When Wood asked
Beltran to show him where he had parked his vehicle, Beltran
led him to the alley and identified his car, parked halfway
down the block. Wood noticed that there were several open
parking spots much closer to Beltran’s residence. Wood asked
Beltran for the second time whether there was any contraband
inside of the residence; once again, Beltran answered in the
negative.
     Also for the second time, Wood solicited Beltran’s permis-
sion to search the residence and, initially, Beltran (again) gave
it, adding that he did not have the authority to consent to a
search of the second-floor apartment that Vazquez-Ramirez
6                                                 No. 12-2990

was renting from him. But, at that point, the conversation took
a turn. Beltran asked Wood whether he had a search warrant.
Wood replied that he did not. Beltran then withdrew his
consent for a search and indicated he would prefer that the
agents obtain a warrant. Wood told him that was fine.
    Wood began to secure the premises in order to maintain the
status quo while a warrant was sought. The first step he took
toward that end was to handcuff Beltran. He asked Beltran
whether there was anyone else inside the residence. When
Beltran replied that there was not, Wood asked him whether it
would be alright if he looked inside to make sure. Beltran
agreed. Wood and other officers then performed a protective
sweep of the premises and confirmed that no one else was
present.
    At the conclusion of the sweep, Wood returned to the front
of the residence and, with the help of a Spanish-speaking agent
whom Wood contacted by telephone, solicited Vazquez-
Ramirez’s permission to search the second-floor apartment;
Vazquez-Ramirez orally agreed to the search and thereafter
signed a Spanish-language consent form. Wood and Healy
then conducted a 10 to 15-minute search of the apartment.
Inside of an otherwise empty bedroom in the apartment, they
found two storage bins. One of the bins contained a money
counter, packaging material similar to that which Bedalow had
found in the garbage cans in the alley, and other items the
officers believed were used in narcotics trafficking; the other
bin contained over $1 million in cash. Elsewhere in the apart-
ment, the officers discovered a loaded pistol.
No. 12-2990                                                  7

    Wood and Healy returned to the back yard, told Beltran
what they had found in Vazquez-Ramirez’s apartment, and
advised him that he (Beltran) was going to be taken with the
officers back to the DEA office where they would prepare an
application for a search warrant. While Wood was walking
Beltran to a vehicle, Beltran announced that he wished to
cooperate and that he would agree to a search of his residence.
The agents presented Beltran with a written consent form,
which he signed after reading it.
    The search of Beltran’s first-floor residence and basement
produced, among other items, a shotgun, scales, a heat sealer,
two bottles of drug-cutting agents, more packaging material
which was consistent in color and texture with the material
found both in the upstairs apartment and in the trash cans left
in the alley, and a number of clear plastic bags that were
covered in some type of residue and appeared damp. A drug-
sniffing dog later alerted to those baggies.
   When agents looked inside of a washer and dryer located
on the second floor landing outside of Vazquez-Ramirez’s
apartment, they found another large stash of money inside of
the washing machine and, inside of the dryer, a Louis Vuitton
bag containing approximately three kilograms of cocaine. A
more thorough search of the bins in the apartment bedroom
unearthed nine kilograms of heroin.
   Beltran sat in the front room of his residence chatting with
Porlier while the search was underway. Approximately 40
minutes after Beltran signed the consent-to-search form, he
was read his Miranda rights, and Wood asked him whether he
would agree to an interview. Beltran declined, indicating that
8                                                   No. 12-2990

he had already cooperated by giving his consent to search his
residence.
    A grand jury subsequently indicted both Beltran and
Vazquez-Ramirez of conspiring to possess and possessing 500
or more grams of cocaine and a kilogram or more of heroin
with the intent to distribute them, in violation of sections
841(a)(1) and 846. They were also charged with possessing
firearms in furtherance of drug trafficking activity. See 18
U.S.C. § 924(c). They both filed motions asking the court to
suppress the large quantities of cocaine, heroin, and cash,
among other evidence, discovered in the search of the two-flat.
Beltran contended that his consent to search the portion of the
building outside of the second-floor apartment was the
product of coercion rather than free will, as Wood had hand-
cuffed him when he insisted on a search warrant, which
Beltran views as an arrest designed to pressure him into giving
his consent.
    The district court denied Beltran’s motion to suppress (as
well as his co-defendant’s motion, which we need not discuss)
after conducting a lengthy evidentiary hearing that featured
testimony from Beltran, Vazquez-Ramirez (who had filed his
own motion to suppress), and seven of the officers who played
some role in the events of May 13, 2008. See United States v.
Beltran, No. 08 CR 388, 2010 WL 379873 (N.D. Ill. Jan. 28, 2010).
At the outset, the court noted that Beltran’s account of events
diverged materially from those of the officers; and after
pointing out multiple aspects of Beltran’s testimony that were
shown to be false, the court credited the officers’ version of
events over his. Id., at *5. From there, the court proceeded to
No. 12-2990                                                     9

analyze the officers’ interaction with Beltran upon his arrival
at the residence.
    The court agreed that Porlier had initiated an investigatory
stop of Beltran when Beltran exited the back door of the
residence and Porlier approached him and patted him down.
See Terry v. Ohio, 392 U.S. 1, 21–22, 27, 30–31, 88 S. Ct. 1868,
1880, 1883, 1884–85 (1968). Based on the facts known to Porlier,
the court held that reasonable suspicion supported both the
stop and the frisk, as (1) Beltran, knowing that the officers were
waiting to speak with him, had chosen to enter the building for
some period of time rather than meet with the officers immedi-
ately upon his arrival; (2) the packaging materials discovered
in the trash cans in the alley were suggestive of narcotics
activity; and (3) drug trafficking is often associated with the
use of firearms. Thus, Porlier could reasonably suspect that
Beltran was engaged in narcotics trafficking and that he might
be armed. 2010 WL 379873, at *10. Wood’s decision to place
handcuffs on Beltran was likewise appropriate, the court
reasoned, given that Wood not only knew what Porlier knew
but also had heard someone moving around the upstairs
apartment. Id., at *11. The court added that within a short time
after Wood was placed in handcuffs, the reasonable suspicion
that supported the investigatory detention of Beltran ripened
into probable cause to arrest him, with the discovery of the one
million dollars in cash, the loaded pistol, and the packaging
materials in Vazquez-Ramirez’s apartment. Id.
   The court also found that Beltran’s consent to search the
remainder of the building was the product of his free will
rather than coercion by Wood and the other officers. Because
the court had deemed Beltran’s detention to be lawful, his
10                                                   No. 12-2990

consent was valid so long as the government proved by a
preponderance of the evidence that Beltran gave that consent
freely and voluntarily. Id. The court emphasized preliminarily
that Beltran had admitted, during his testimony, that he
understood what a search warrant was, that the officers
needed a warrant to search his residence absent his consent,
and that he had the right to withhold his consent. These
admissions themselves “strongly suggest[ed]” to the court that
Beltran’s consent was voluntary. Id. Nonetheless, the court
went on to consider Beltran’s specific contentions to the
contrary in light of the multiple factors we have identified as
bearing on the knowing and voluntary nature of his consent.
Id. (citing United States v. Sandoval-Vasquez, 435 F.3d 739, 744
(7th Cir. 2006), and United States v. Figueroa-Espana, 511 F.3d
696, 704–05 (7th Cir. 2007)).
    The court found it most significant that the officers had
consistently adhered to Beltran’s requests over the course of
the encounter: At Beltran’s behest, they waited for his arrival
at the premises rather than proceeding immediately with a
search after he told Wood over the phone that he would agree
to a search; Wood respected Beltran’s later withdrawal of his
consent to search; and finally, it was Beltran who ultimately
volunteered his consent once he learned what the officers had
discovered in the upstairs apartment. Id.
   Although Beltran argued that his consent was the product
of what he characterized as “ever-present coercion” by Wood
and the other officers—because they had “parked themselves”
on his doorstep while awaiting his return, placed him in
handcuffs when he arrived, and repeatedly solicited his
consent to search, see id., at *12—the court rejected this notion.
No. 12-2990                                                    11

The fact that Beltran was in handcuffs did not “mechanically
vitiate” his consent: Although Beltran had not yet been advised
of his rights, he admitted that he understood his right to refuse;
the fact that he had given, and then withdrawn his consent,
and that the officers complied with his withdrawal, indicated
that he had some control over their actions; and although he
ultimately gave his consent to search the building, he did not
agree to be interviewed. Id. And although his consent to search
was solicited more than once, the court noted that Beltran had
immediately agreed to a search during Wood’s first conversa-
tion with him over the phone, which indicated to the court that
there was nothing magical about the fact that Beltran was
asked more than once for his permission to search the resi-
dence. Id., at *13.
    Finally, the court rejected Beltran’s contention that Wood’s
declaration that he would get a search warrant was a “threat”
aimed at pressuring Beltran to yield. Beltran had withdrawn
his consent to search at that point, Wood had a reasonable
factual basis to believe he had probable cause for a search
warrant, and he signaled his intent to obtain a warrant in
response to Beltran’s expressed wish that the officers follow
that very course. In short, the court was not persuaded that
Wood’s declaration was a mere pretext aimed at coercing
Beltran to (again) give his consent. Id.
    After the court denied Beltran’s motion to suppress, he
proceeded to trial. (Vazquez-Ramirez pleaded guilty.) The jury
convicted Beltran on the two narcotics charges, although it
acquitted Beltran on the firearm charge. The sole issue that
Beltran pursues on appeal is whether the district court prop-
erly denied his motion to suppress.
12                                                    No. 12-2990

                                  II.
   Beltran’s appeal hinges on two key contentions: first, that
he was effectively arrested before the officers had probable
cause to believe he was involved in anything criminal, and
second, that his consent to search his residence was the
product of both the wrongful arrest and the additional efforts
of Wood and the other officers to (allegedly) coerce him into
consenting.
    The first contention hinges on the notion that what began
as a proper Terry stop morphed into a wrongful arrest once
Wood placed him in handcuffs. Beltran does not dispute that
there was reasonable suspicion for Porlier to commence an
investigatory detention, nor does he quarrel with Porlier’s
decision to pat him down. But once Porlier had frisked him
and discovered him to be unarmed, Beltran argues, there was
no reason to believe that he needed to be physically restrained
while the officers pursued their investigation. See, e.g., United
States v. Glenna, 878 F.2d 967, 972–73 (7th Cir. 1989) (finding
decision to place defendant in handcuffs did not transform
investigatory detention into arrest, where officers had reason
to believe defendant was armed and dangerous, and that
concerns for officer safety therefore justified use of restraints;
“we are unwilling to hold that under Terry, the placing of a
suspect in handcuffs without probable cause is always unlaw-
ful”) (emphasis in original); but see also United States v. Howard,
729 F.3d 655, 661 (7th Cir. 2013) (“Handcuffs in a Terry stop
and frisk are not and should not be the norm.”).
   Beltran is correct that physically restraining someone, as by
putting him in handcuffs and/or confining him in the back of
No. 12-2990                                                            13

a police car, normally is indicative of an arrest. See Glenna, 878
F.2d at 972; see also United States v. Newton, 369 F.3d 659, 676
(2nd Cir. 2004) (collecting cases). The government counters that
this is not invariably so, invoking Glenna and its progeny to
argue that the use of handcuffs in this case was both justified
and consistent with the purposes of a Terry stop, and thus did
not transform the stop into an arrest. It reasons that in view of
the officers’ reasonable suspicion that Beltran was involved in
drug trafficking, which often involves firearms, it was appro-
priate for the officers to restrain Beltran for officer safety while
they pursued their investigation, even after the patdown
revealed that he was unarmed. Handcuffing Beltran was
particularly appropriate, the government maintains, given that
the officers had reason to believe that he was not only lying
about when he had arrived home from work and whether he
had been inside the building, but likely was attempting to
destroy evidence.
   We need not decide whether the use of handcuffs was
consistent with an ongoing Terry stop under the rationale of
Glenna and its progeny. For even if we assume that placing
Beltran in handcuffs transformed the investigatory stop into
arrest, we believe, contrary to Beltran’s premise, that Wood
had probable cause to arrest Beltran at that point in time.
   Making a materially false statement to a federal agent is a
crime. See 18 U.S.C. § 1001(a)(2).1 When Wood confronted
Beltran after Beltran emerged from the building and asked him

1
   This possibility was at least minimally raised during the suppression
hearing and in the briefing below and on appeal. See R. 97 at 8; R. 259 at
238–29; Gov’t Brief at 20 n.3.
14                                                    No. 12-2990

what he was doing, Wood had reason to believe that Beltran
told him at least two lies: (1) that he had just arrived on the
premises, and (2) that he had not been inside the two-flat. Both
statements were demonstrably false in light of what Wood and
his colleagues knew. Beltran had been seen sneaking into the
back yard from the alley some 20 to 25 minutes earlier, and
Wood had heard him “rummaging around” upstairs, to use the
district court’s phrase. 2010 WL 379873, at *2. See United States
v. Amaral-Estrada, 509 F.3d 820, 827–28 (7th Cir. 2007) (defen-
dant’s statement to agent that he knew nothing about automo-
bile that agent “had just seen him park and exit moments
earlier” supplied probable cause to arrest defendant for
making false statement in violation of § 1001). Beltran’s false
statements were material in the sense that they constituted an
effort to cover up his evident attempt to conceal or destroy
evidence, itself a federal offense. See 18 U.S.C. § 1512(c)(1)
(construed in United States v. Johnson, 655 F.3d 594, 603–05 (7th
Cir. 2011)), and § 1519; see also United States v. Lupton, 620 F.3d
790, 806–07 (7th Cir. 2010) (“When statements are aimed at
misdirecting agents and their investigation, even if they miss
spectacularly or stand absolutely no chance of succeeding, they
satisfy the materiality requirement of 18 U.S.C. § 1001.”). In
short, the facts confronting Wood warranted a reasonable
person in believing that Beltran had just committed a crime.
See, e.g., Gutierrez v. Kermon, 722 F.3d 1003, 1008 (7th Cir. 2013)
(defining probable cause to arrest). It does not matter whether
Wood had section 1001 in mind when he placed Beltran in
handcuffs; what matters is that given the facts known to him
at that time, he reasonably could have believed that Beltran
had made a false statement to him in violation of that statute.
No. 12-2990                                                                 15

See Devenpeck v. Alford, 543 U.S. 146, 153, 125 S. Ct. 588, 593–94
(2004); see also, e.g., Maniscalco v. Simon, 712 F.3d 1139, 1143 (7th
Cir. 2013); Williams v. Rodriguez, 509 F.3d 392, 399 (7th Cir.
2007).
    As the district court noted, not long after Beltran was
handcuffed, the officers developed probable cause to believe
that Beltran was implicated in additional crimes. Once the
officers searched the upstairs apartment with the consent of
Vazquez-Ramirez, they discovered more of the packaging
material, a loaded firearm, and over a million dollars in cash.
Those additional discoveries, coupled with Beltran’s evasive
behavior and the other facts known to the officers, warranted
a reasonable belief that Beltran was engaged in narcotics
trafficking.2 Notably, the search that yielded these discoveries
took place within a short time after Beltran was placed in
handcuffs. The record reflects that less than 20 minutes
separated the written consent to search that Vazquez-Ramirez
signed from the written consent that Beltran signed after he
was informed of what the officers had discovered in Vazquez-
Ramirez’s apartment. (By that time, Wood had informed
Beltran that he was going to be detained and taken with the
officers back to the DEA office.)


2
   Beltran has contended that there was no evidence linking the narcotics-
related materials to him: no one saw him placing the packaging materials
in the alley trash cans for example, and the million-plus dollars in cash, the
pistol, and the other items that were discovered in his tenant’s apartment
rather than his own. But particularly in light of Beltran’s surreptitious entry
into the building and his activity upstairs before he emerged and was
detained, it was entirely reasonable for the officers to believe that he had a
culpable connection to those materials.
16                                                    No. 12-2990

    The remaining question is whether Beltran’s consent to
search the remainder of the building was voluntarily given. As
the district court recognized, the government bore the burden
of proof on this point. Schneckloth v. Bustamonte, 412 U.S. 218,
222, 93 S. Ct. 2041, 2045 (1973) (collecting cases); see also, e.g.,
United States v. Hicks, 650 F.3d 1058, 1064 (7th Cir. 2011).
Factors bearing on this question include (1) Beltran's age,
intelligence, and education; (2) whether he was advised of his
constitutional rights; (3) how long he was detained before he
gave his consent; (4) whether his consent was immediate, or
was prompted by repeated requests by the authorities;
(5) whether any physical coercion was used; and (6) whether
he was in police custody when he gave his consent. E.g., United
States v. Pineda-Buenaventura, 622 F.3d 761, 776 (7th Cir. 2010);
United States v. Raibley, 243 F.3d 1069, 1075–76 (7th Cir. 2001).
The court’s finding that Beltran’s consent was freely given is a
factual determination that we review for clear error. E.g.,
United States v. Groves, 530 F.3d 506, 513 (7th Cir. 2008).
    There was no obvious mistake in the court’s well supported
and thoroughly explained finding that Beltran’s consent was
freely given. Certain of the relevant factors weigh negatively in
the calculus: Beltran was not only in custody but in handcuffs
at the moment he gave his consent, and he had not yet been
advised of his constitutional rights. Beltran naturally focuses
on the arrest and the restraints, arguing that Wood placed him
in handcuffs with the aim of extracting his consent and that
there was no intervening event, act of will, or significant
passage of time sufficient to attenuate his consent from his
arrest. Yet, as the district court rightly emphasized, Beltran not
only demonstrated a willingness to consent during his first
No. 12-2990                                                      17

(telephonic) contact with Wood, but more to the point, he saw
first hand that Wood and the other officers would accede to his
wishes with respect to a search of his residence: They waited
for him to arrive at the residence as he requested, and when
Beltran withdrew his consent to search after twice having
given it, expressing a wish that the officers obtain a warrant,
Wood told him that was fine and that they would obtain a
warrant. (There is no indication that Wood’s statement about
obtaining a warrant was pretextual.) And as the court pointed
out, even after Beltran changed his mind and allowed the
search to proceed, he declined to be interviewed, citing his
consent to the search as sufficient cooperation—thereby
demonstrating a willingness and ability to exercise his consti-
tutional prerogatives as he chose. Beltran admitted at the
hearing that he understood what a search warrant was, that in
the absence of his consent the officers would have to obtain a
warrant, and that he had the right to refuse his consent; and
from the sequence of events during his encounter with the task
force officers, one could reasonably conclude, as the district
court did, that Beltran was able to make an informed, deliber-
ate, and voluntary choice whether to waive his constitutional
rights. “[W]e have held that an arrested, handcuffed suspect is
capable of giving voluntary consent to the search of his home,”
United States v. Figueroa, 622 F.3d 739, 742 (7th Cir. 2010) (citing
United States v. Bernitt, 392 F.3d 873, 876–77 (7th Cir. 2004)),
and the record lends sufficient support to the district court’s
finding that when Beltran orally consented to the search, and
confirmed that consent in writing, he did so knowingly and
voluntarily. It is a fair inference that once the search of
Vazquez-Ramirez’s apartment had exposed the over one
18                                                 No. 12-2990

million dollars in cash and other incriminating items, Beltran
rightly surmised that a search warrant for the remainder of the
premises was inevitable, and he made a calculated decision to
cooperate by allowing the search of his residence to proceed.
                               III.
    The district court correctly concluded that Beltran was not
wrongfully arrested when the officers placed him in handcuffs;
the officers had probable cause to believe that Beltran had
made materially false statements to a federal officer in viola-
tion of § 1001. The court also committed no clear error in
finding that Beltran’s subequent consent to search his residence
was knowingly and voluntarily given. Finding no error in the
denial of Beltran’s motion to suppress, we AFFIRM the
judgment.